Citation Nr: 1117851	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  08-14 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for recurrent lipomas with resulting scars.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1982 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied a rating in excess of 10 percent for recurrent lipomas with resulting scars.

A video conference hearing was held in February 2010 with the Veteran in Muskogee, Oklahoma, before the undersigned Acting Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that additional evidentiary development is necessary prior to rendering a decision in the instant appeal.

During his February 2010 Board hearing, the Veteran testified that he had received recent treatment from Dr. A, the physician who regularly followed the Veteran's condition.  He also specifically stated that he was scheduled for additional treatment after the hearing.  See Board Hearing Transcript (Tr.) at 8.  These records would be highly probative in assessing the current severity of the Veteran's condition.  Therefore, on remand, the Veteran should be afforded the opportunity to submit those records, or submit sufficient information to allow VA to obtain those records on his behalf.

Moreover, the Board notes that the Veteran's most recent VA examination was in August 2008.  During the pendency of the appeal, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2010).  Because remand is required to obtain the outstanding medical treatment records that the Veteran has notified VA of the existence of, it is appropriate to also afford the Veteran an additional examination that contemplates these new criteria.  Therefore, after any outstanding private records are received, or a negative reply is filed in the claims file, the Veteran must be afforded a VA scars examination to determine the full extent of his service-connected disability in relation to these criteria.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment or evaluation he has received for his recurrent lipomas since July 2005 and to provide necessary releases for records of such treatment or evaluation.  Of particular interest are any records from Dr. A.  The RO should obtain complete records of all such treatment and evaluations from all sources identified by the Veteran.  If such records are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records, in accordance with 
38 C.F.R. § 3.159(e).

2.  Then schedule the Veteran for a VA scars examination to determine the severity of his service-connected disability.  The updated Compensation & Pension worksheet for VA scars examinations should be used.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.

3.  Thereafter, readjudicate the issue on appeal.  The agency of original jurisdiction is specifically directed that when considering any medical evidence dated since October 2008, it do so in relation to the amended rating criteria for scars which became effective at that time.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last statement of the case.  That SSOC must also contain the amended criteria for evaluating scars (effective October 2008).  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


